DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2011/0068261 (“Sturm”).
Claim 1
Sturm discloses a device for process control, the device comprising: a radiation sensor configured to be set to a control temperature (paragraph [0036], reference detector 142C); and a web target configured to be viewed by the radiation sensor as the web target passes the radiation sensor and to be thermally controlled to minimize a net heat flux at the radiation sensor (Fig. 1, web 102, paragraph [0030], heating effects reduced).  

Claim 2
Sturm discloses the device of Claim 1, wherein the control temperature is less than about 200°C (paragraph [0054]).  

Claim 3
Sturm discloses the device of Claim 1, wherein the web target is a thin film target (web 102, paragraph [0045], paper).  

Claim 4
Sturm discloses the device of Claim 1, wherein the web target is partially transparent (paragraph [0046], partial light passage of light through product).  

Claim 5
Sturm discloses the device of Claim 1, wherein the target has an emissivity that is low, unknown, or variable ([0038], variable uniformity).  

Claim 8
Sturm discloses the device of Claim 1, wherein the radiation sensor is further configured to detect radiation from a background surface and from the web target, wherein the target is configured to be introduced between the background surface and the 283325460.v1Attorney Docket No.: 0243.2010-004radiation sensor (Fig. 1), the device further comprising a thermal controller configured to minimize the net heat flux at the radiation sensor by minimizing a difference between the temperature of the web target and a shared temperature of the radiation sensor and the background surface (paragraph [0055], temperature correction).  

Claim 9
Sturm discloses the device of Claim 1, wherein the radiation sensor is a thermopile radiation sensor (paragraph [0047], thermopile), and wherein the web target is configured to be thermally controlled by minimizing an output signal of the radiation sensor (paragraph [0055]).  

Claim 10
Sturm discloses the device of Claim 1, wherein the net heat flux is non-static, the device further comprising a temperature analyzer configured to calculate a temperature of the web target based upon the control temperature, an output of the radiation sensor, and an estimated emissivity of the web target (paragraph [0036]).  

Claim 11
Sturm discloses a method of process control, the method comprising: setting a radiation sensor at a control temperature (paragraph [0036], reference detector 142C); and controlling a temperature of a web target viewed by the radiation sensor as the web target passes the radiation sensor to minimize a net heat flux at the radiation sensor (Fig. 1, web 102, paragraph [0030], heating effects reduced).    

Claim 12
Sturm discloses the method of Claim 11, wherein the temperature to which the web target is controlled is less than about 2000C (paragraph [0054]).   

Claim 13
Sturm discloses the method of Claim 11, wherein controlling the temperature of the web target comprises controlling the temperature of a thin film target (web 102, paragraph [0045], paper).   

Claim 14
Sturm discloses the method of Claim 11 wherein controlling the temperature of the web target comprises controlling the temperature of a partially transparent target (paragraph [0046], partial light passage of light through product).  

Claim 15
Sturm discloses the method of Claim 11, wherein the web target has an emissivity that is low, unknown, or variable ([0038], variable uniformity).    

Claim 16
Sturm discloses the method of Claim 11, wherein setting a radiation sensor at a control temperature comprises setting a thermopile radiation sensor at the control temperature (paragraph [0047], thermopile), and wherein controlling the temperature of the web target comprises minimizing an output signal of the radiation sensor (paragraph [0055]).    

Claim 17
Sturm discloses the method of Claim 11, the web target being situated between the radiation sensor and a background surface (Fig. 1), the background surface and the radiation sensor being maintained at substantially the same temperature (paragraph [0054-0055], temperature correction).    

Claim 18
Sturm discloses a device for process control, the device comprising: a foreground surface surrounding a radiation sensor and a closed background surface filling a field of view of the radiation sensor, the foreground and background surfaces being configured to be set to a shared control temperature (Fig. 1, paragraph [0036]); and a web target configured to be viewed by the radiation sensor as the web target passes the radiation sensor and to be thermally controlled to minimize a difference between the shared control temperature and a detected temperature of the web target (Fig. 1, web 102, paragraph [0030], heating effects reduced).   

Claim 19
Sturm discloses the device of Claim 18, a temperature of the radiation sensor differing from the shared control temperature (paragraph [0054], radiation sensor temperature increases as it receives hot sheet radiation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0068261 (“Sturm”) in view of U.S. Patent Pub. 2007/0262071 ("Matzenmuller").
Claim 6
Sturm discloses the device of Claim 1 further comprising a background surface filling a field of view of the radiation sensor in a background behind the target (radiation sensor 142, configured for contactless measurement such that a field of view is measured, paragraph [0055]).
Sturm does not appear to explicitly disclose wherein at least a portion of the background surface within the field of view has high reflectivity in an infrared spectrum.  
Matzenmuller discloses a radiation detector which includes a field of view with contrasting surfaces such that the target surface absorbs but background reflects the infrared emission (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a contrast between the background surface and target such that the background has high reflectivity, as disclosed by Matzenmuller, into the device of Sturm, for the purpose of increasing heating efficiency (Matzenmuller, paragraph [0010]).
Examiner note: the limitation is considered a functional limitation as the use of the apparatus on a target that does not fill the field of view does not differentiate the apparatus itself, and is accorded little patentable weight.  MPEP 2114.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0068261 (“Sturm”).
Claim 7
Sturm discloses the device of Claim 1, further comprising a background surface filling a field of view of the radiation sensor in a background behind the target (Fig. 1).
Sturm does not appear to explicitly disclose wherein the radiation sensor is further configured to detect at least 10 times more radiation from the background surface than from external sources.  
Sturm discloses improving a signal to noise ratio such that improved measurement results from more radiation flux during web (background) measurement (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a contrast between the background surface and target such that the sensor detects at least 10 times more radiation from the background surface than from external sources, as disclosed by Sturm, into the device, such that a larger amount of radiation from the background as opposed to ambient noise is measured, for the purpose of providing improved signal to noise ratio.  Further, it has been generally recognized that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.
Examiner note: the limitation is considered a functional limitation as the use of the apparatus on a target that does not fill the field of view does not differentiate the apparatus itself, and is accorded little patentable weight.  MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853